Citation Nr: 1600952	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and March 2012 rating decision by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.


The Board notes that while the Veteran filed a claim of entitlement to service connection for PTSD, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


REMAND

The appellant has alleged that PTSD is related to his military service.  The Veteran served in the United States Marine Corps during the Vietnam era.  In addition, the appellant alleges that he was onboard the USS Dubuque in November 1974 when a sailor fell overboard on Thanksgiving Day and was lost at sea.  The appellant further alleges he was aboard the USS Dubuque during the evacuation of the United States Embassy in Saigon in April 1975.  

A search of Veteran's personnel records, service medical records, and Marine Unit Records available could not verify that Veteran was onboard the USS Dubuque.  The Board notes that a PIES request lists the ship as the USS Derbuque and Veteran lists the ship as the USS Debuque.

On remand, the RO therefore should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to verify the Veteran's claimed service onboard the USS Dubuque by obtaining complete deck logs for the period from November 1974 through April 1975.

Accordingly, the case is REMANDED for the following action:

1.  Verify that the claims file includes the Veteran's complete service personnel file and obtain any service personnel records not present in the file.

2.  Contact the NARA, the JSRRC, and /or any other appropriate facility to request complete deck logs for the USS Dubuque from November 1974 through April 1975 to ascertain whether Veteran was aboard ship or whether any personnel fell overboard or was lost at sea.  Any additional action necessary to obtain copies of the deck logs, to include follow-up action requested by the contacted entity, should be accomplished.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the complete deck logs are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3.  With regard to the claim of entitlement to service connection for a psychiatric disability, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing, should be obtained.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, comment upon the link between PTSD and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.

(c)  With regard to the variously diagnosed psychiatric disorders of record, including major depressive disorder, depression, anxiety disorder, and a mood disorder, or any other psychiatric disorder identified at the examination, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder is related to active service.

4.  Then readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.   Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

